 


114 HR 5157 IH: School Modernization and Revitalization Through Jobs Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5157 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Sean Patrick Maloney of New York (for himself, Mr. Cummings, and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to make grants to State educational agencies for the modernization, renovation, or repair of public school facilities, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as— (1)the School Modernization and Revitalization Through Jobs Act; 
(2)the SMART Jobs Act; or (3)the 21st Century Green High-Performing Public School Facilities Act. 
(b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Definitions. Title I—Grants for modernization, renovation, or repair of public school facilities Sec. 101. Purpose. Sec. 102. Allocation of funds. Sec. 103. Allowable uses of funds. Title II—Supplemental grants for disaster areas Sec. 201. Purpose. Sec. 202. Allocation to local educational agencies. Sec. 203. Allowable uses of funds. Title III—General provisions Sec. 301. Impermissible uses of funds. Sec. 302. Supplement, not supplant. Sec. 303. Prohibition regarding State aid. Sec. 304. Maintenance of effort. Sec. 305. Special rule on contracting. Sec. 306. Use of American iron, steel, and manufactured goods. Sec. 307. Labor standards. Sec. 308. Charter schools. Sec. 309. Green schools. Sec. 310. Reporting. Sec. 311. Authorization of appropriations. 2.DefinitionsIn this Act: 
(1)The term Bureau-funded school has the meaning given to such term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021). (2)The term charter school has the meaning given such term in section 4310 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i). 
(3)The term CHPS Criteria means the green building rating program developed by the Collaborative for High Performance Schools. (4)The term Energy Star means the Energy Star program of the United States Department of Energy and the United States Environmental Protection Agency. 
(5)The term Green Globes means the Green Building Initiative environmental design and rating system referred to as Green Globes. (6)The term LEED Green Building Rating System means the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard referred to as LEED Green Building Rating System. 
(7)The term local educational agency— (A)has the meaning given to that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), and shall also include the Recovery School District of Louisiana and the New Orleans Public Schools; and 
(B)includes any public charter school that constitutes a local educational agency under State law. (8)The term outlying area— 
(A)means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands; and (B)includes the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau. 
(9)The term public school facilities means an existing public school facility, including a public charter school facility, or another existing facility planned for adaptive reuse as such a school facility. (10)The term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 
IGrants for modernization, renovation, or repair of public school facilities 
101.PurposeGrants under this title shall be for the purpose of modernizing, renovating, or repairing public school facilities, based on their need for such improvements, to be safe, healthy, high-performing, and up-to-date technologically. 102.Allocation of funds (a)Reservation (1)In generalFrom the amount appropriated to carry out this title for each fiscal year pursuant to section 311(a), the Secretary shall reserve 1 percent of such amount, consistent with the purpose described in section 101— 
(A)to provide assistance to the outlying areas; and (B)for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools. 
(2)Use of reserved fundsIn each fiscal year, the amount reserved under paragraph (1) shall be divided between the uses described in subparagraphs (A) and (B) of such paragraph in the same proportion as the amount reserved under section 1121(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331(a)) is divided between the uses described in paragraphs (1) and (2) of such section 1121(a) in such fiscal year. (b)Allocation to States (1)State-by-State allocationOf the amount appropriated to carry out this title for each fiscal year pursuant to section 311(a), and not reserved under subsection (a), each State shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total amount received by all local educational agencies in every State under such part for such fiscal year. 
(2)State administrationA State may reserve up to 1 percent of its allocation under paragraph (1) to carry out its responsibilities under this title, which include— (A)providing technical assistance to local educational agencies; 
(B)developing a database that includes an inventory of public school facilities in the State, including for each, its design, condition, modernization, renovation and repair needs, usage, utilization, energy use, and carbon footprint; and (C)developing a school energy efficiency quality plan. 
(3)Grants to local educational agenciesFrom the amount allocated to a State under paragraph (1), each local educational agency in the State that meets the requirements of section 1112(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(a)) shall receive an amount in proportion to the amount received by such local educational agency under part A of title I of that Act (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total amount received by all local educational agencies in the State under such part for such fiscal year, except that no local educational agency that received funds under part A of title I of that Act for such fiscal year shall receive a grant of less than $5,000 in any fiscal year under this title. (4)Special ruleSection 1122(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(c)(3)) shall not apply to paragraph (1) or (3). 
(c)Special rules 
(1)Distributions by SecretaryThe Secretary shall make and distribute the reservations and allocations described in subsections (a) and (b) not later than 30 days after an appropriation of funds for this title is made. (2)Distributions by StatesA State shall make and distribute the allocations described in subsection (b)(3) within 30 days of receiving such funds from the Secretary. 
103.Allowable uses of fundsA local educational agency receiving a grant under this title shall use the grant for modernization, renovation, or repair of public school facilities, including, where applicable, early learning facilities— (1)repairing, replacing, or installing roofs, including extensive, intensive or semi-intensive green roofs, electrical wiring, plumbing systems, sewage systems, lighting systems, or components of such systems, windows, or doors, including security doors; 
(2)repairing, replacing, or installing heating, ventilation, air conditioning systems, or components of such systems (including insulation), including indoor air quality assessments; (3)bringing public schools into compliance with fire, health, and safety codes, including professional installation of fire/life safety alarms, including modernizations, renovations, and repairs that ensure that schools are prepared for emergencies, such as improving building infrastructure to accommodate security measures; 
(4)modifications necessary to make public school facilities accessible to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); (5)abatement, removal, or interim controls of asbestos, polychlorinated biphenyls, mold, mildew, or lead-based paint hazards; 
(6)measures designed to reduce or eliminate human exposure to classroom noise and environmental noise pollution; (7)modernizations, renovations, or repairs necessary to reduce the consumption of coal, electricity, land, natural gas, oil, or water; 
(8)upgrading or installing educational technology infrastructure to ensure that students have access to up-to-date educational technology; (9)modernization, renovation, or repair of science and engineering laboratory facilities, libraries, and career and technical education facilities, including those related to energy efficiency and renewable energy, and improvements to building infrastructure to accommodate bicycle and pedestrian access; 
(10)renewable energy generation and heating systems, including solar, photovoltaic, wind, geothermal, or biomass, including wood pellet, systems or components of such systems; (11)other modernization, renovation, or repair of public school facilities to— 
(A)improve teachers’ ability to teach and students’ ability to learn; (B)ensure the health and safety of students and staff; 
(C)make them more energy efficient; or (D)reduce class size; and 
(12)required environmental remediation related to public school modernization, renovation, or repair described in paragraphs (1) through (11). IISupplemental grants for disaster areas 201.PurposeGrants under this title shall be for the purpose of modernizing, renovating, repairing, or constructing public school facilities, including, where applicable, early learning facilities, based on their need for such improvements, to be safe, healthy, high-performing, and up-to-date technologically. 
202.Allocation to local educational agencies 
(a)In generalOf the amount appropriated to carry out this title for each fiscal year pursuant to section 311(b), the Secretary shall allocate to local educational agencies serving areas in which the President, pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) and during the preceding 10 fiscal years, has determined that a major disaster exists an amount equal to the infrastructure damage inflicted on public school facilities in each such area relative to the total of such infrastructure damage so inflicted in all such areas, combined. (b)Distribution by SecretaryThe Secretary shall determine and distribute the allocations described in subsection (a) not later than 60 days after an appropriation of funds for this title is made. 
203.Allowable uses of fundsA local educational agency receiving a grant under this title shall use the grant for one or more of the activities described in section 103, except that an agency receiving a grant under this title also may use the grant for the construction of new public school facilities. IIIGeneral provisions 301.Impermissible uses of fundsNo funds received under this Act may be used for— 
(1)payment of maintenance costs; (2)stadiums or other facilities primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public; 
(3)improvement or construction of facilities the purpose of which is not the education of children, including central office administration or operations or logistical support facilities; or (4)purchasing carbon offsets. 
302.Supplement, not supplantA local educational agency receiving a grant under this Act shall use such Federal funds only to supplement and not supplant the amount of funds that would, in the absence of such Federal funds, be available for modernization, renovation, repair, and construction of public school facilities. 303.Prohibition regarding State aidA State shall not take into consideration payments under this Act in determining the eligibility of any local educational agency in that State for State aid, or the amount of State aid, with respect to free public education of children. 
304.Maintenance of effort 
(a)In generalA local educational agency may receive a grant under this Act for any fiscal year only if either the combined fiscal effort per student or the aggregate expenditures of the agency and the State involved with respect to the provision of free public education by the agency for the preceding fiscal year was not less than 90 percent of the combined fiscal effort or aggregate expenditures for the second preceding fiscal year. (b)Reduction in case of failure To meet maintenance of effort requirement (1)In generalThe State educational agency shall reduce the amount of a local educational agency’s grant in any fiscal year in the exact proportion by which a local educational agency fails to meet the requirement of subsection (a) of this section by falling below 90 percent of both the combined fiscal effort per student and aggregate expenditures (using the measure most favorable to the local agency). 
(2)Special ruleNo such lesser amount shall be used for computing the effort required under subsection (a) of this section for subsequent years. (c)WaiverThe Secretary shall waive the requirements of this section if the Secretary determines that a waiver would be equitable due to— 
(1)exceptional or uncontrollable circumstances, such as a natural disaster; or (2)a precipitous decline in the financial resources of the local educational agency. 
305.Special rule on contractingEach local educational agency receiving a grant under this Act shall ensure that, if the agency carries out modernization, renovation, repair, or construction through a contract, the process for any such contract ensures the maximum number of qualified bidders, including local, small, minority, and women- and veteran-owned businesses, through full and open competition. 306.Use of American iron, steel, and manufactured goods (a)In generalNone of the funds appropriated or otherwise made available by this Act may be used for a project for the modernization, renovation, repair or construction of a public school facility unless all of the iron, steel, and manufactured goods used in the project are produced in the United States. 
(b)ExceptionsSubsection (a) shall not apply in any case or category of cases in which the Secretary finds that— (1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)Publication of justificationIf the Secretary determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the Secretary shall publish in the Federal Register a detailed written justification of the determination. (d)ConstructionThis section shall be applied in a manner consistent with United States obligations under international agreements. 
307.Labor standardsThe grant programs under this Act are applicable programs (as that term is defined in section 400 of the General Education Provisions Act (20 U.S.C. 1221)) subject to section 439 of such Act (20 U.S.C. 1232b). 308.Charter schoolsA local educational agency receiving an allocation under this section shall use an equitable portion of that allocation for allowable activities benefitting charter schools within its jurisdiction, as determined based on the percentage of students from low-income families in the schools of the agency who are enrolled in charter schools and on the needs of those schools as determined by the agency. 
309.Green schools 
(a)In generalIn a given fiscal year, a local educational agency shall use not less than the applicable percentage (described in subsection (b)) of funds received under this Act for public school modernization, renovation, repairs, or construction that are certified, verified, or consistent with any applicable provisions of— (1)the LEED Green Building Rating System; 
(2)Energy Star; (3)the CHPS Criteria; 
(4)Green Globes; or (5)an equivalent program adopted by the State or another jurisdiction with authority over the local educational agency. 
(b)Applicable percentagesThe applicable percentage described in subsection (a) is— (1)in fiscal year 2017, 50 percent; 
(2)in fiscal year 2018, 60 percent; (3)in fiscal year 2019, 70 percent; 
(4)in fiscal year 2020, 80 percent; (5)in fiscal year 2021, 90 percent; and 
(6)in fiscal year 2022, 100 percent. (c)Technical assistanceThe Secretary, in consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, shall provide outreach and technical assistance to States and local educational agencies concerning the best practices in school modernization, renovation, repair, and construction, including those related to student academic achievement, student and staff health, energy efficiency, and environmental protection. 
(d)Youthbuild programsThe Secretary of Education, in consultation with the Secretary of Labor, shall work with recipients of funds under this section to promote appropriate opportunities for participants in a YouthBuild program (as defined in section 173A of the Workforce Investment Act of 1998 (29 U.S.C. 2918a)) to gain employment experience on modernization, renovation, and repair projects funded under this section. 310.Reporting (a)Reports by local educational agenciesLocal educational agencies receiving a grant under this Act shall annually compile a report describing the projects for which such funds were used, including— 
(1)the number of public schools served by the agency, including the number of charter schools; (2)the total amount of funds received by the local educational agency under this Act and the amount of such funds expended, including the amount expended for modernization, renovation, repair, or construction of charter schools; 
(3)the number of public schools served by the agency designated with an urban-centric school locale code of 41, 42, or 43 as determined by the National Center for Education Statistics and the percentage of funds received by the agency under title I or title II of this Act that were used for projects at such schools; (4)the number of public schools served by the agency that are eligible for schoolwide programs under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314) and the percentage of funds received by the agency under title I or title II of this Act that were used for projects at such schools; 
(5)for each project— (A)the cost; 
(B)the standard described in section 309(a) with which the use of the funds complied or, if the use of funds did not comply with a standard described in section 309(a), the reason such funds were not able to be used in compliance with such standards and the agency’s efforts to use such funds in an environmentally sound manner; (C)if flooring was installed, whether— 
(i)it was low- or no-VOC (Volatile Organic Compounds) flooring; (ii)it was made from sustainable materials; and 
(iii)use of flooring described in clause (i) or (ii) was cost effective; and (D)any demonstrable or expected benefits as a result of the project (such as energy savings, improved indoor environmental quality, improved climate for teaching and learning, etc.); and 
(6)the total number and amount of contracts awarded, and the number and amount of contracts awarded to local, small, minority, and women- and veteran-owned businesses. (b)Availability of reportsA local educational agency shall— 
(1)submit the report described in subsection (a) to the State educational agency, which shall compile such information and report it annually to the Secretary; and (2)make the report described in subsection (a) publicly available, including on the agency’s Web site. 
(c)Reports by SecretaryNot later than December 31 of each fiscal year, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and make available on the Department of Education’s Web site, a report on grants made under this Act, including the information described in subsection (b)(1), the types of modernization, renovation, repair, and construction funded, and the number of students impacted, including the number of students counted under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)). 311.Authorization of appropriations (a)Title ITo carry out title I, there are authorized to be appropriated $6,400,000,000 for fiscal year 2017 and such sums as may be necessary for each of fiscal years 2018 through 2022. 
(b)Title IITo carry out title II, there are authorized to be appropriated $100,000,000 for each of fiscal years 2017 through 2022.  